        Case 2:18-cv-00719-SMD Document 72 Filed 04/01/19 Page 1 of 2



         IN THE DISTRICT COURT OF THE UNITED STATES
     FOR THE MIDDLE DISTRICT OF ALABAMA, MONTGOMERY
                           DIVISION


NORRIS W. GREEN,                       )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )     CASE NO.: 2:18-CV-00719-GMB
                                       )
STATE BOARD OF MEDICAL                 )
EXAMINERS, et al.,                     )
                                       )
      Defendants.                      )


                          NOTICE OF APPEARANCE

      COMES NOW the undersigned, Amanda T. Roy, of the law firm of SMITH,

SPIRES, PEDDY, HAMILTON & COLEMAN and hereby gives notice of her

appearance as additional counsel of record for the defendant, Gary F. Leung, M.D.,

in the above-styled cause of action.

                                       Respectfully submitted,


                                       /s/ Amanda T. Roy
                                       BAR ID: ASB-2348-E63A
                                       E-mail: ajp@ssp-law.com
                                       SMITH, SPIRES, PEDDY,
                                       HAMILTON & COLEMAN, P.C.
                                       2015 2nd Avenue North, Suite 200
                                       Birmingham, Alabama 35203
                                       (205) 251-5885
                                       (205) 214-6154
        Case 2:18-cv-00719-SMD Document 72 Filed 04/01/19 Page 2 of 2




                           CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of Court
using the CM/EFC system which will send notification of such filing to all counsel
of record on this the 1st day of April, 2019.


                                         s/Amanda T. Roy
                                         Of Counsel
